Case 1:17-cr-00101-LEK Document 977 Filed 04/20/20 Page 1 of 1        PageID #: 8460

                              MINUTE ORDER


 CASE NUMBER:           CRIMINAL NO. 17-00101 LEK
 CASE NAME:             USA vs. Anthony T. Williams


      JUDGE:      Leslie E. Kobayashi        DATE:            4/20/2020


COURT ACTION: EO: Defendant’s optional reply extended.

      On April 17, 2020 the Court GRANTED the Government’s MOTION [974] to
Continue Deadline to Respond to Defendant’s 3/30/2020 and 4/3/2020 Supplemental
MOTIONS for Acquittal. The response deadline was extended to: 5/5/2020.

The Court hereby further EXTENDS the Defendant’s optional reply deadline to:
5/19/2020.


Submitted by: Agalelei Elkington, Courtroom Manager
